United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.usp

In re Application of
Tarkeshwar PATIL
Application No. 14/280,341
Filed: May 16, 2014
Attorney Docket No. 
:
:
:   DECISION ON REQUEST FOR REFUND
:
:





This is in response to the request for refund dated February 9, 2021, seeking reconsideration of the decision mailed on February 5, 2021, which decision DENIED a request for refund of the notice of appeal fee paid on September 12, 2017, the appeal forwarding fee paid on February 5, 2018, and the request for continued examination (RCE) fee paid on February 15, 2017.

Petitioner’s request for refund of the notice of appeal fee paid on September 12, 2017, the appeal forwarding fee paid on February 5, 2018, and the request for continued examination (RCE) fee paid on February 15, 2017, was considered by the United States Patent and Trademark Office (USPTO), and was denied in the decision of February 5, 2021. The decision of February 5, 2021 represents the conclusion of the consideration by the USPTO of petitioner’s request to refund the notice of appeal fee paid on September 12, 2017, the appeal forwarding fee paid on February 5, 2018, and the request for continued examination (RCE) fee paid on February 15, 2017. 

/LAURA MARTIN/Deputy Director, OPET